DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second magnetically permeable element set is disposed above and below the magnet set as recited in claims 2 and 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The second magnetically permeable element set is shown only below the magnet set in all of the figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 10, “the magnetic set” should be --  the magnet set  --.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2016/0254736, hereinafter Jin) in view of Liu et al. (US 2017/0222533, hereinafter Liu).
As to claim 1, Jin shows (FIG. 1, 4)  A linear vibration motor with compound elastic system, comprising: 
a movable portion, a suspension system, and a fixed portion; 
wherein the movable portion comprising at least a magnet set 43; 
the suspension system comprising at least a support element 6 and an elastic element 3; 
the fixed portion comprising at least a coil set 5, and a housing 1,2; 
the magnetic set 43 comprising at least two magnets 43 arranged spaced apart, with up-down magnetization direction and adjacent magnets 43 having opposite polarities; 
the elastic element 3 constituting the compound elastic system (vibration motor para, compound elastic system includes two elastic members 3, para[0042], rubber block 6 para[0049]) .
Jin does not show:
a magnetically permeable element set;
the magnetically permeable element set comprising at least a first magnetically permeable element set, disposed above or below the magnetic set; 
the magnet set having a total length greater than a total length of the first magnetically permeable element set; and 
a magnetic restoring force formed between the magnet set and the magnetically permeable element set constituting the compound elastic system.
As to all of the bullets Liu suggests (FIG. 1 and 2):
a magnetically permeable element set 30,30’ (magnetic induction elements 30, 30′ para[0033]);
the magnetically permeable element set 30,30’ comprising at least a first magnetically permeable element set 30, disposed above or below the magnetic set 10; 
the magnet set 10 having a total length greater than a total length of the first magnetically permeable element set 30,30’ (suggested by FIG. 1); and 
a magnetic restoring force formed between the magnet set and the magnetically permeable element set constituting the compound elastic system (para[0031]; induction elements 30,30’ para[0033], a magnetic restoration force and a magnetic levitation force can be generated between the magnets 11, 13 and the magnetic induction elements 30, 30′ para[0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Jin to have 
a magnetically permeable element set 30,30’;
the magnetically permeable element set 30,30’ comprising at least a first magnetically permeable element set 30, disposed above or below the magnetic set 43; 
the magnet set 10 having a total length greater than a total length of the first magnetically permeable element set 30,30’; and 
a magnetic restoring force formed between the magnet set 43 and the magnetically permeable element set 30,30’ constituting the compound elastic system
as taught by Liu, for the advantageous benefit of generating a magnetic restoration force to push the magnet set 43 to an original position as taught by Liu (para[0036]).
As to claim 3/1, Jin in view of Liu was discussed above with respect to claim 1 except for the magnetically permeable element set further comprises a second magnetically permeable element set, the second magnetically permeable element set has a different composition from the first magnetically permeable element set, and is disposed opposite to the first magnetically permeable element set above and below the magnet set, respectively.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Jin in view of Liu to have the magnetically permeable element set 30,30’ further comprises a second magnetically permeable element set 30’, the second magnetically permeable element set 30’ has a different composition from the first magnetically permeable element set 30, and is disposed opposite to the first magnetically permeable element 30 set above and below the magnet set 43, respectively as taught by Liu, for the advantageous benefit of generating a magnetic restoration force to push the magnet set 43 to an original position as taught by Liu (para[0036]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2016/0254736, hereinafter Jin) in view of Liu et al. (US 2017/0222533, hereinafter Liu) and Mukaide (JP 2008220020 A).
As to claim 2/1, Jin in view of Liu was discussed above with respect to claim 1 except for: 
the magnetically permeable element set further comprises a second magnetically permeable element set, 
the second magnetically permeable element set has the same composition as the first magnetically permeable element set, and
the second magnetically permeable element set is disposed symmetrically with the first magnetically permeable element set above and below the magnet set.
As to the first and third bullets, Liu suggests (FIG. 1 and 2):
the magnetically permeable element set 30,30’ further comprises a second magnetically permeable element set 30’, and
the second magnetically permeable element set 30’ is disposed symmetrically with the first magnetically permeable element set 30 above and below the magnet set 10 (magnetic induction elements 30, 30′ para[0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Jin in view of Liu to have:
the magnetically permeable element set 30,30’ further comprises a second magnetically permeable element set 30’, and
the second magnetically permeable element set 30’ is disposed symmetrically with the first magnetically permeable element set 30 above and below the magnet set 43
as taught by Liu, for the advantageous benefit of generating a magnetic restoration force to push the magnet set 43 to an original position as taught by Liu (para[0036]).
As to the second bullet, Mukaide shows (FIG. 1) the second magnetically permeable element set 24  has the same composition as the first magnetically permeable element set 24 (iron yokes 24 both above and below the moving magnets 8 para[0012]:5-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Jin in view of Liu to have the second magnetically permeable element set 30’ has the same composition as the first magnetically permeable element set 30 as taught by Mukaide, for the advantageous benefit of having both magnetically permeable element sets 30,30’ composed of magnetic material iron as taught by Mukaide (para[0012]:5-11).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832        

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832